Sears, Presiding Justice.
The appellant, Clifford Parris, was convicted of the felony murder of Helen Howell, of the aggravated assault of four people, including Howell, of the possession of a firearm during the commission of a crime, and of the possession of a firearm by a convicted felon.1 On appeal, Parris contends that the evidence is insufficient to support his convictions. The evidence, however, would have authorized a rational trier of fact to find that Parris, a convicted felon, fired a rifle numerous times at the front porch of a trailer on which several people, including Howell, were standing, and that a bullet fired by Parris struck Howell in the chest, pierced her heart, and caused her death. Viewing the evidence in the light most favorable to the verdict, we conclude that it was sufficient to support Parris’s convictions,2 and accordingly, we affirm.

Judgment affirmed.


All the Justices concur.


 The crimes occurred on May 11, 1998, and Parris was indicted on July 13,1998. After a jury trial, Parris was found guilty on October 16,1998. On October 20, the trial court sentenced Parris to life in prison for felony murder; to three consecutive sentences of twenty years in prison for the aggravated assault convictions of the three people other than Howell; and to five consecutive years in prison for each possession offense. The court merged the aggravated assault conviction of Howell with the conviction for the felony murder of Howell. Parris filed a notice of appeal to the Court of Appeals on November 16, 1998, and the court reporter certified the trial transcript on July 14, 2001. The Court of Appeals transferred the appeal to this Court on August 20, 2001, and the case was docketed in this Court on August 21. The case was submitted for decision on briefs on October 15, 2001.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).